Mr. Chier Justice Waite
delivered the opinion of the court.
This judgment is affirmed on the authority of Scotland County v. Thomas, 94 U. S. 682, and Schuyler County v. Thomas, 98 U. S. 169. Under the rulings in those eases the amendment to the charter of the Osage Valley and Southern Kansas Bailroad Company adopted in 1871, and changing somewhat the route of the road, did not extinguish the power granted to counties by the origi. nal charter to subscribe to the stock of the company. The amendment was not a new charter, but an alteration of the old one in a way which left the power to subscribe in full force. Affiimed.